82 So.3d 1228 (2012)
Junior C. JOHNSON, III, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-3443.
District Court of Appeal of Florida, First District.
March 28, 2012.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Christine Ann Guard, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
*1229 PER CURIAM.
AFFIRMED. Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011).
PADOVANO, LEWIS, and WETHERELL, JJ., concur.